Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-21 are pending.
Claim Objections
Claim 11 is objected to because of the following informalities:  typographical error.   “are electrically are electrically” in line 4. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Application Publication 20190042018 A1). 

Regarding Claim 1, Kim teaches a touch sensor (Fig 5 touch sensor 200 par 0062), comprising: 

a first connection forming element positioned on a surface of the support structure (Fig 5 wires W10 may be connected to each terminal of a circuit portion par 0081); and 
a sensor region (Fig 5 sensor region paras 0076-0077) comprising:
a first active sensor region (Fig 5 active sensor region A10 par 0077); 
a first inactive sensor region (Fig 5 inactive sensor region at least B22 par 0079); and
a first routing connector of the first inactive sensor region (Fig 5 e.g. inactive sensor nodes in region B22 comprising horizontally electrically connected conductors 20 electrically connected to vertically electrically connected conductors 10 par 0079), 
the first routing connector electrically connected to the first active sensor region and electrically connected to the first connection forming element (Fig 5 the routing connector electrically connected to the active sensor region A10 second electrodes 20 and electrically connected to wires W10 par 0081).

Regarding Claim 2, Kim teaches the touch sensor of claim 1, 
wherein the first active sensor region comprises active sensor nodes (Fig 5 active sensor region A10 comprising plurality of active sensor nodes as in inset, node at crossover of 2 and 4 par 0077), and 
wherein the first inactive sensor region comprises inactive sensor nodes (Fig 5 inactive sensor region at least B22 e.g. inactive sensor node in region B22 comprising 

Regarding Claim 3, Kim teaches the touch sensor of claim 1, wherein the first active sensor region comprises a sensor line (Fig 5 series of electrically connected electrodes 20 in region A10 comprises a sensor line par 0078).

Regarding Claim 4, Kim teaches the touch sensor of claim 3, wherein a first end of the sensor line is electrically connected to the first routing connector (Fig 5 series of electrically connected electrodes 20 in region A10 comprises a sensor line connected to an upper/right routing line in region B22 par 0078).

Regarding Claim 7, Kim teaches the touch sensor of claim 2, wherein the sensor region comprises: 
first electrical conductors arranged in a first direction (Fig 5 first electrodes 20 extending in the X direction par 0077); and 
second electrical conductors arranged in a second direction (Fig 5 second electrodes 10 extending in the Y direction par 0077), the second direction transverse to the first direction (X-Y Fig 5); 
each of the active sensor nodes (Fig 5 inset node at crossover of 2 and 4 par 0077) comprising: 
two electrically connected first electrical conductors, and two electrically connected second electrical conductors (Fig 5 inset node at crossover of 2 and 4, and comprising two electrically connected conductors 20 and two electrically connected 
each of the inactive sensor nodes comprising only one of: 
(i) two electrically connected first electrical conductors (Fig 5 e.g. inactive sensor node in region B22 comprising two horizontally electrically connected conductors 20 par 0079), or 
(ii) two electrically connected second electrical conductors (Fig 5 e.g. inactive sensor node in region B22 comprising two vertically electrically connected conductors 10 par 0079).

Regarding Claim 8, Kim teaches the touch sensor of claim 7, 
wherein the first routing connector comprises at least one of the inactive sensor nodes (Fig 5 inactive sensor region at least B22 e.g. inactive sensor node in region B22 comprising two horizontally electrically connected conductors 20 par 0079).

Regarding Claim 9, Kim teaches the touch sensor of claim 2, wherein the first routing connector comprises a number of continuously electrically connected inactive sensor nodes (Fig 5 inactive sensor region at least B22 e.g. inactive sensor node in region B22 comprising two horizontally electrically connected conductors 20 par 0079).

Regarding Claim 10, Kim teaches the touch sensor of claim 1, further comprising: 
an electrical connector electrically connected to an end of the first routing connector (Fig 14 connector 410 par 0063), the end of the first routing connector located at a periphery of the first inactive sensor region, and electrically connected to the first connection forming element (par 0063 connector 410 connects the wires extending from the fingerprint sensor 400 to a sensing circuit, reasonably construed by the skilled artisan as electrically connected to the first connection forming element located at a periphery of the first inactive sensor region).

Regarding Claim 11, Kim teaches the touch sensor of claim 1, further comprising: 
one or more tracking lines arranged along at least a portion of a periphery of the first active sensor region (Fig 5 tracking lines W10 arranged along at least a [lower] portion of a periphery of the first active sensor region A10 par 0081); and 
wherein the one or more tracking lines are electrically are electrically connected to the first active sensor region and electrically connected to the first connection forming element (Fig 5 tracking lines W10 arranged along at least a [lower] portion of a periphery of the first active sensor region A10 may be connected to a sensor line at the active sensor region and to the first connection forming element comprising their endmost portions away from the active sensor region par 0081).

Regarding Claim 14, Kim teaches a touch sensing system (Fig 1 par 0062 touch screen apparatus), comprising: 
a touch sensor (Fig 5 touch sensor 200 par 0062) comprising:
a support structure (Fig 5 touch sensor 200 may be provided on the display panel 100 par 0062); 
a connection forming element positioned on a surface of the support structure (Fig 5 wires W10 may be connected [at their endmost portions away from the active sensor region] to each terminal of a circuit portion par 0081); and 
a sensor region (Fig 5 sensor region paras 0076-0077) comprising:
an active sensor region (Fig 5 active sensor region A10 par 0077); 
an inactive sensor region (Fig 5 inactive sensor region at least B22 par 0079); and 
a routing connector of the inactive sensor region (Fig 5 e.g. inactive sensor nodes in region B22 comprising horizontally electrically connected conductors 20 electrically connected to vertically electrically connected conductors 10 par 0079), the routing connector electrically connected to the active sensor region and electrically connected to the connection forming element (Fig 5 the routing connector electrically connected to the active sensor region A10 second electrodes 20 and electrically connected to wires W10 par 0081), and 
a touch controller, wherein an input or an output of the touch controller is electrically connected to the connection forming element (Fig 5 wires W10 may be connected to each terminal of a sensing circuit portion paras 0063, 0081).

Regarding Claim 17, Kim teaches a sensor region of a capacitive touch sensor (Fig 5 sensor region paras 0076-0077), the sensor region comprising: 
first electrical conductors arranged in a first direction (Fig 5 first electrodes 20 extending in the X direction par 0077); 
second electrical conductors arranged in a second direction (Fig 5 second electrodes 10 extending in the Y direction par 0077), the second direction transverse to the first direction (X-Y Fig 5); 
an active sensor node (Fig 5 inset node at crossover of 2 and 4 par 0077) comprising: 
two electrically connected first electrical conductors, and two electrically connected second electrical conductors (Fig 5 inset node at crossover of 2 and 4, and comprising two electrically connected conductors 20 and two electrically connected conductors 10 par 0077); and 
a first inactive sensor node comprising a group of electrically connected electrical conductors, the group of electrically connected electrical conductors comprising one and only one of: 
(i) two or more electrically connected first electrical conductors (Fig 5 e.g. inactive sensor node in region B22 comprising two horizontally electrically connected conductors 20 par 0079), or 
(ii) two or more electrically connected second electrical conductors (Fig 5 e.g. inactive sensor node in region B22 comprising two vertically electrically connected conductors 10 par 0079).

Regarding Claim 18, Kim teaches the sensor region of claim 17, wherein a first one of the first electrical conductors (Fig 5 e.g. in region B22 corner first conductor 20 [marked as “=”] of upper/right trace par 0079) is electrically connected to: 
a second one of the first electrical conductors (Fig 5 e.g. in region B22 corner first conductor 20 of upper/right trace is horizontally electrically connected left-ward to a second first conductor 20…. par 0079); and 
a first one of the second electrical conductors (Fig 5 e.g. in region B22 corner first conductor 20 of upper/right trace is vertically electrically connected downward to a first second conductor 10…. par 0079) , 
wherein the second one of the first electrical conductors and the first one of the second electrical conductors are within an inactive sensor region comprising the first inactive sensor node (Fig 5 each within inactive sensor region B22 par 0079).

Regarding Claim 19, Kim teaches the sensor region of claim 17, further comprising a second inactive sensor node comprising a group of electrically-isolated electrical conductors, the group of electrically-isolated electrical conductors comprising a number of the first electrical conductors and a number of the second electrical conductors (Fig 8 region B22 dummy area 30 between and around the “traces” par 0092).

Regarding Claim 20, Kim teaches the sensor region of claim 17, wherein the sensor region is one of a number of sensor regions of the capacitive touch sensor (Fig 1 par 0070 the touch sensor may also include at least multi-use sensor region D10 for sensing a touch by a user).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (U.S. Patent Application Publication 20170308202 A1, hereinafter “Fang”). 

Regarding Claim 21, Fang teaches a touch display (Fig 5 par 0050), comprising: 
a display (Fig 5 LCD panel par 0052); and 
a touch sensor overlaid a displaying surface of the display (Fig 5 touch substrate 5 on display panel layers 1-2 par 0050), wherein 
a periphery of the touch sensor that is commensurate with a periphery of the displaying surface is free of tracking lines on a portion of the periphery of the touch sensor that is commensurate with three sides of the displaying surface (Figs 2a/2b sides 101a, 101b, 101c of the touch sensor commensurate with corresponding sides of the underlaid display are free of tracking lines par 0024; frame-free on three sides is enabled par 0030).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 20190042018 A1) in view of Xu et al. (U.S. Patent Application Publication 20200285330 A1, hereinafter “Xu”).

Regarding Claim 5, Kim teaches the touch sensor of claim 4. However, Kim appears not to expressly teach wherein a second end of the sensor line is electrically connected to a tracking line.
Xu teaches a double-end driven electrode sensor wherein a second end of the sensor line is electrically connected to a tracking line (Fig 3 par 0028-0029 left side of first area connected to a tracking line).
It would have been obvious to one of ordinary skill in the art to modify the touch sensing system using tracking lines at a second end of the sensor line of Xu to include the routing connector using dummy electrodes at the first end of the sensor line of Kim because such a modification is the result of simple substitution of one known element for another producing a predictable result. 
More specifically, the tracking lines at each end of the sensor line of the double-ended drive touch sensing system of Xu and the routing connector using dummy electrodes at the first end of the sensor line of Kim perform the same general and predictable function, the predictable function being routing touch lines from an active sensor region to a connection forming element. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the tracking lines at the first end of the sensor line of the double-ended drive touch sensing system of Xu by replacing them with the routing connector using dummy electrodes as at the first end of the sensor line of Kim. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 6, Kim teaches the touch sensor of claim 4. However, Kim appears not to expressly teach wherein a second end of the sensor line is directly electrically connected to a second routing connector of a second inactive sensor region.
Xu teaches tracking lines at each end of the sensor line of a double-ended drive touch sensing system (Fig 3 par 0028-0029 left side of first area connected to a tracking line).
It would have been obvious to one of ordinary skill in the art to modify the touch sensing system using tracking lines at both ends of the sensor line of Xu to include the routing connector using dummy electrodes at the first end of the sensor line of Kim because such a modification is the result of simple substitution of one known element for another producing a predictable result. 
More specifically, the tracking lines at each end of the sensor line of the double-ended drive touch sensing system of Xu and the routing connector using dummy electrodes at the first end of the sensor line of Kim perform the same general and predictable function, the predictable function being routing touch lines from an active sensor region to a connection forming element. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the tracking lines at the first end of the sensor line of the double-ended drive touch sensing system of Xu by replacing them with the routing connector using dummy electrodes as at the first end of the sensor line of Kim. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 20190042018 A1) in view of Rhe et al. (U.S. Patent Application Publication 20190302944 A1, hereinafter “Rhe”).

Regarding Claim 12, Kim teaches the touch sensor of claim 1, 
wherein the sensor region comprises a second active sensor region spaced apart from the first active sensor region (Fig 1 par 0070 the touch sensor includes at least multi-use sensor region D10 spaced apart from active sensor region A10 by shield region C11 par 0068). However, Kim appears not to expressly teach 
wherein the first inactive sensor region is interposed between the first active sensor region and the second active sensor region.
Rhe teaches wherein the first inactive sensor region is interposed between the first active sensor region and the second active sensor region (Fig 27 par 0425 a “dead” sensor zone is interposed between first and second active sensor regions).
Kim and Rhe are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim with the inclusion of the central inactive region between two active regions of Rhe. The motivation would have been in order to provide that Y routing lines may be arranged outside of the touch areas (Rhe par 0430).

Regarding Claim 13, Kim as modified teaches the touch sensor of claim 12. However, Kim as modified appears not to expressly teach further comprising: 
a second routing connector of the first inactive sensor region; and 
a second connection forming element, 
wherein the second routing connector is electrically connected to the second active sensor region and electrically connected to a second connection forming element.
It would have been obvious to one of ordinary skill in the art to modify the touch sensing system using an inactive sensor area for routing of Rhe to include the routing connector using dummy electrodes of Kim because such a modification is the result of simple substitution of one known element for another producing a predictable result. 
More specifically, the inactive sensor area routing lines of Rhe and the routing connector using dummy electrodes of Kim perform the same general and predictable function, the predictable function being routing touch lines from an active sensor region to a connection forming element. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the inactive sensor area routing lines of Rhe by replacing them with the routing connectors using dummy electrodes of Kim. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 20190042018 A1) in view of Long et al. (U.S. Patent Application Publication 20130241874 A1, hereinafter “Long”).

Regarding Claim 15, Kim teaches the touch sensing system of claim 14. However, Kim appears not to expressly teach wherein the input or the output of the touch controller is electrically connected to the connection forming element by a flex circuit or a connector of a printed circuit board.
Long teaches wherein the input or the output of the touch controller is electrically connected to the connection forming element by a flex circuit or a connector of a printed circuit board (par 0003 the touch panel is connected to the host circuit board of the electronic device through a flexible printed circuit ( FPC) board, and the touch controller is installed on the FPC board).
Kim and Long are analogous art as they each pertain to touch circuits and systems. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system of Kim with the inclusion of the connection arrangement of Long. The motivation would have been in order to provide that the touch controller detects touches on the capacitive touch sensor, and transmits a detection result to a host circuit board (Long par 0003).

Regarding Claim 16, Kim as modified teaches the touch sensing system of claim 15, wherein the input or the output of the touch controller is electrically connected to the connection forming element by a flex circuit and a printed circuit board (Long par 0003 the touch panel is connected to the host circuit board of the electronic device through a flexible printed circuit ( FPC) board, and the touch controller is installed on the FPC board).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624